Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-12, drawn to a method, classified in B22F 9/10.
II.    Claims 13-20, drawn to a powder mixture, classified in C22C 1/05.

The inventions are independent or distinct, each from the other because: 
Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by a materially different method, such as by melting a superalloy, inserting particles of the desired ceramic, and cooling to form a solid product.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ryan Fortin on March 11,2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 58-100602 in view of Miller et al. (U.S. Patent 5,855,642). [Note: .
JP ‘602 discloses mixing a metallic powder of <100 mesh size with a nonmetallic powder of <250 mesh size (i.e. the metallic powder has a larger diameter than the ceramic powder, as a higher mesh size = smaller powder), molding and sintering the mixture into the form of a rotary electrode (a “consumable solid body”), and rotating the electrode while generating an arc so that the electrode is melted and scattered and a metal powder dispersed uniformly with nonmetal is produced (equivalent to the claimed “rotating the consumable solid body at a rate of speed sufficient to cast-off a uniformly dispersed powder mixture”). . With respect to instant claim 2, the statement in the prior art of “metals dispersed uniformly with nonmetals” is taken to be equivalent to the claimed “substantially all” of the ceramic particles are embedded within metal particles.  The ceramic in JP ‘602 may be an oxide, carbide, or nitride, in accord with instant claims 7, 8, 10 and 11 (see lines 61-62 of the translation of JP ‘602), and the metal may be a nickel alloy.
JP ‘602 does not disclose practicing the prior art process using a superalloy as the metal as required by the instant claims, does not disclose some of the numerical limitations as set forth in instant claims 4, 5, 8 and 11, and does not disclose utilizing a plasma rotating electrode as in instant claim 3 or heating using a laser or plasma torch as recited in instant claim 12. However,
a)    Miller indicates that it was known in the art, at the time of the invention, to form a consumable rotating electrode from nickel based super alloys (see Miller column 2, line 61), and JP ‘602 does not limit practice of the prior art method to any particular metal (note that claim 1 and lines 1 and 63 of the translation of JP ‘602 refer to “metal” generically”). Thus, based on the disclosure of Miller, to substitute a superalloy as claimed for the metal used in JP ‘602 would have been considered to be an obvious variant of the JP ‘602 process.

c)    Miller column 4, lines 32-35 indicates it to be conventional in the art to heat a rotating consumable electrode using plasma guns or laser energy.
Thus, the combined disclosures of JP 58-100602 and Miller et al. would have taught a method as presently claimed to one of ordinary skill in the art.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 58-100602 in view of Miller et al., as set forth above, and further in view of EP 1548134.
Neither JP ‘602 nor Miller disclose a process employing alloy particles at least 100 times the size of ceramic particles as recited in claim 6, and do not disclose producing the specific components as recited in claim 9.  EP ‘134 is directed to forming components from a material comprising a matrix of a nickel-based alloy and a plurality of non-metallic particles, i.e. is in a similar field of endeavor as JP ‘602.  Paragraph [0015] of EP ‘134 indicates that it was known in the art, at the time of the invention, to employ materials such as carbides, oxides or nitrides as the non-metallic material in mixture with a Ni-base superalloy. Further, EP ‘134 paragraph [0029] denotes a specific embodiment that utilizes 44 micron Ni-based alloy powder mixed with 50-100 nm oxide powders, a difference well in excess of 100 times. Therefore, to utilize particles of relative sizes as claimed in the JP ‘602 process would have been considered to be at best an obvious variant of that process by one of ordinary skill in the art.  Then, paragraph [0021] of EP ‘134 discloses making rotating components from such a material.  


			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-19 of U.S. Patent No. 9,573,192.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are directed to a method that includes producing a mixture of superalloy and ceramic particles, forming a consumable body, and melting and rotating the body to cast off a dispersed powder mixture.  Further, present claims 2-12 are substantially identical to claims 2, 3, 5-11 and 14-16 of the ‘192 patent.  The present claims differ from the ‘192 claims in that the ‘192 claims require a step of adding hard wear particles subsequent to the above steps.  However, the examiner submits that one carrying out a method as defined in the ‘192 claims would in fact carry out a method as defined in the instant claims.  Because of the significant overlap between the presently claimed method and that defined in the claims of the ‘192 patent, no patentable distinction is seen to exist therebetween.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest. This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 17, 2021